14 N.Y.3d 854 (2010)
853 SEVENTH AVENUE OWNERS, LLC, Appellant,
v.
W & HM REALTY CO., LLC, Also Known as W & HM REALTY PARTNERS LLC, Respondent. (And a Related Proceeding.)
Mo. No. 2010-293.
Court of Appeals of New York.
Submitted March 8, 2010.
Decided May 4, 2010.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's order denying the motion to modify or vacate the order rendered in the declaratory judgment action, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.